Citation Nr: 1818215	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  13-08 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for benign essential blepharospasm, to include as due to herbicide agents.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel

INTRODUCTION

The Veteran had active military service from March 1969 to June 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the VA Regional Office (RO) in San Diego, California.  In September 2016, the Veteran testified a videoconference hearing conducted before the undersigned.  The case was remanded in July 2017 for further development.


FINDING OF FACT

The Veteran's current benign essential blepharospasm is not shown to be etiologically related to service, to include as due to herbicide agents.


CONCLUSION OF LAW

The criteria for service connection for benign essential blepharospasm, to include as due to herbicide agents, have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to notify and assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

The Board also notes that, to the full extent possible, VA complied with all prior remand instruction requests, and there exist no deficiencies in VA's duties to notify and assist in that regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); but see D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).  

II. Service connection claim

A. Applicable laws and regulations

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

If a Veteran was exposed to an "herbicide agent," such as Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam from January 9, 1962, to May 7, 1975, then, absent affirmative evidence to the contrary, certain diseases will be presumptively service connected even if there is no record of the disease in service.  38 U.S.C. §§ 1110, 1116; 38 C.F.R. §§ 3.307(a)(6), (d), 3.309(e).  Benign essential blepharospasm is not a disability presumptively associated with herbicide agents.  A claimant can establish service connection for disability due to Agent Orange exposure with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Although the Veteran submitted correspondence in September 2016 suggesting that benign essential blepharospasm might be a genetic disorder, the opinions in this appeal discussed below have not shown supported that; thus, the Board need not address the provisions of service connection regarding congenital or development defects or diseases.  

B. Benign essential blepharospasm

In this case, the Board acknowledges the diagnosis of current benign essential blepharospasm; a March 2009 record shows that it began about two years ago.  The Board has reviewed the service treatment records and notes no eye treatment.  There were no eye complaints in his May 1972 separation examination and physical.  The Veteran served in the Republic of Vietnam; exposure to herbicide agents is conceded.  

Given the above, the remaining question for the Board is whether there is an etiological relationship, or nexus, between the current disability and service, specifically in-service herbicide agent exposure.  The Veteran described that benign essential blepharospasm might result from a combination of genetic and environmental factors at his September 2016 hearing.  He also discussed his exposure to herbicide agents and testified that benign essential blepharospasm was medically similar to Parkinson's disease, a disability presumptively associated with exposure to herbicide agents.  Evidence directly addressing the question of nexus is limited to November 2016 private opinions, an October 2017 VA neurologist opinion, and September and November 2017 private opinions.  An opinion from D.S., M.D. received in November 2016 shows that it was as likely as not that a toxin such as Agent Orange, which was known to cause other neurological diseases similar to benign essential blepharospasm, like Parkinson's disease, could well be a causal factor in the immediate (or more likely) the delayed presentation of benign essential blepharospasm.  A November 2016 opinion from Dr. R.E. shows that there had been a number of studies that link benign essential blepharospasm to environmental factors, including dioxin.  They opined that Agent Orange could as likely as not have caused the delayed presentation of benign essential blepharospasm for the Veteran.  

Dr. R.E. submitted a follow-up opinion in September 2017.  They opined that it was at least as likely as not that exposure to Agent Orange or other similar toxic herbicides caused the Veteran's delayed presentation of benign essential blepharospasm.  They further opined that it was not a congenital abnormality as it would have started at or very near birth.  Dr. R.E. noted that environmental factors such as toxins had been statistically proven to cause similar neurological diseases such as Parkinson's.

The October 2017 VA examiner, after a claims file review, opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  They noted that benign essential blepharospasm was one of the so-called focal dystonias; it tended to begin in late adult life.  They noted that the Veteran's blepharospasm began approximately 10 years ago, when he would have been 63 years of age.  They reported that they were not aware of specific studies linking blepharospasm to an herbicide exposure many years prior.  The examiner opined that it was less likely than not that the Veteran's blepharospasm had its onset in service or was related to service, including being due to herbicide agents.  The examiner further opined that blepharospasm was a disease, not a defect.  They opined that they were unable to state, without resort to speculation, whether or not blepharospasm in this instance was a congenital abnormality.  The examiner concluded that regardless of whether or not this case of blepharospasm was to be considered a "congenital disease", it was less likely than not that was adversely affected by any event occurring during military service.

Dr. D.S. provided an additional opinion in November 2017.  They reiterated that they believed it was as likely as not that Agent Orange was a causal reason for the presentation of benign essential blepharospasm.  They also opined that they read Dr. R.E.'s September 2017 letter and agreed with their opinion regarding benign essential blepharospasm not being a congenital abnormality.

The Board finds that the 2017 VA examination opinion is the most probative evidence of record, as the examiner reviewed the claims file and provided a detailed rationale.  Although Dr. R.E.'s 2016 opinion shows that a number of studies linked benign essential blepharospasm to environmental factors, including dioxin, the specific studies were not reported.  The 2017 VA examiner, by comparison, noted that they were not aware of any specific studies linking blepharospasm to an herbicide exposure many years prior.  Additionally, while Parkinson's disease is a disability attributed to herbicide agent exposure and noted in Dr. R.E.'s 2017 opinion, benign essential blepharospasm is not Parkinson's disease.  While it may also be a neurological disease, the fact that Parkinson's disease is presumptively related to herbicide agents does not therefore mean that benign essential blepharospasm is also due to herbicide agents.  As for the opinions from Dr. D.S., no rationales, aside for herbicide agents also causing Parkinson's disease, were provided, unlike the 2017 examiner who provided a rationale.    

As to the Veteran's own contentions, he is competent to observe lay symptoms but does not have the training or credentials to provide a competent opinion as to a diagnosis or the onset date of such diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  This is particularly so when the issue at hand concerns a complex neurological disorder like benign essential blepharospasm.  His lay contentions therefore lack probative value.  

In summary, the preponderance of the evidence is against the claim for service connection for benign essential blepharospasm, and the claim must be denied.  38 U.S.C. § 5107(b).  


ORDER

Entitlement to service connection for benign essential blepharospasm is denied.



____________________________________________
A. C. MACKENZIE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


